Sub Item 77Q1(g) The merger and reorganization agreements relevant to information provided under NSAR 77M are incorporated by reference: N-14AE File 333-140653 BARON CAPITAL FUNDS TRUST – Baron Capital Asset Fund LINCOLN VARIABLE INSURANCE PRODUCTS TRUST – Growth Opportunities Fund N-14File 333-139398 JEFFERSON PILOT VARIABLE FUND, INC. – S&P 500 Index Portfolio LINCOLN VARIABLE INSURANCE PRODUCTS TRUST – Core Fund N-14File 333-139397 LINCOLN VARIABLE INSURANCE PRODUCTS TRUST Growth Fund N-14File 333-139245 JEFFERSON PILOT VARIABLE FUND, INC. MONEY MARKET PORTFOLIO N-14File 333-139242 JEFFERSON PILOT VARIABLE FUND, INC. HIGH YIELD BOND PORTFOLIO N-14File 333-139241 JEFFERSON PILOT VARIABLE FUND, INC. GROWTH PORTFOLIO N-14File 333-139240 JEFFERSON PILOT VARIABLE FUND, INC.BALANCED PORTFOLIO DEF 14AFile 811-04161 JEFFERSON PILOT VARIABLE FUND, INC. WORLD GROWTH STOCK PORTFOLIO STRATEGIC GROWTH PORTFOLIO SMALL-CAP VALUE PORTFOLIO INTERNATIONAL EQUITY PORTFOLIO CAPITAL GROWTH PORTFOLIO MID-CAP VALUE PORTFOLIO VALUE PORTFOLIO SMALL COMPANY PORTFOLIO MID-CAP GROWTH PORTFOLIO
